DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1B and 2A in the reply filed on 04/14/2022 is acknowledged.
Claims 6 and 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022.
Information Disclosure Statement
The information disclosure statement filed 04/06/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No copy has been provided for the European Search Report dated September 23, 2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "air redirecting element adapted to redirect an air flow flowing towards an outlet of the air vent" in claim 1 which has been defined in paragraph [0034] of applicant’s specification as rotatable vanes. Examiner notes that claim 3 has defined the air redirecting element and is therefore not being interpreted under 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stehle (US 2020/0290432 A1).
Regarding claim 1, Stehle discloses an air vent (Stehle 10) comprising at least one air redirecting element in the form of air louvers (Stehle 15) that are configured to redirect air flowing towards an outlet of the air vent (see Stehle figure 8) and a mesh panel (Stehle 21) with vent holes arranged downstream of the air redirection elements (see Stehle figure 8) to cover the outlet of the air vent (see Stehle figure 8). The at least one air redirecting element and mesh panel are adapted such that the air flow is redirected by the at least one air redirecting element in a direction substantially perpendicular  to a portion of the mesh panel in at least two modes (Stehle figure 8 shows an arrangement with the center air redirecting element directing air perpendicular to the mesh and the air redirecting elements can be rotated to positions where each of the three air redirecting elements is directing air parallel to an adjacent portion of the mesh panel. Examiner notes that in paragraph [0069] applicant has defined a mesh panel as made of rigid material and therefore Stehle’s expanded metal cover has been interpreted as a mesh panel. This interpretation is consistent with applicant’s definition of mesh panel.
Regarding claim 2, Stehle as applied to claim 1 further discloses that the at least one air redirecting element (Stehle 15) and mesh panel (Stehle 21) are arranged such that in any redirection position of the air redirecting elements the air flow is perpendicular to a portion of the mesh panel. Examiner notes that since the mesh panel has a concave surface any possible direction of the air flow is perpendicular to a portion of the mesh panel.
Regarding claim 3, Stehle as applied to claim 1 discloses the air redirecting elements are rotatable vanes (see Stehle figure 8).
Regarding claim 4, Stehle as applied to claim 1 discloses the mesh panel is made of metal (Stehle [0056]).
Regarding claim 5, Stehle as applied to claim 1 discloses the mesh panel is curved (see Stehle figure 8).
Regarding claim 12, Stehle as applied to claim 1 discloses the air vent is installed in a dashboard of a vehicle (Stehle [0013]). Examiner notes that a dashboard is an interior panel of a vehicle.
Regarding claim 15, Stehle as applied to claim 1 teaches the air vent is installed in a vehicle (Stehle [0002]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehle (US 2020/0290432 A1) as applied to claim 1 above, and further in view of Horner et al. (DE 10 2017 111 011 A1).
Regarding claim 7, Stehle as applied to claim 1 is silent regarding the air vent comprising a curved inner portion as part of the air redirecting element.
However, Horner teaches an air vent (Horner 10) that comprises a curved portion (Horner 20 see Horner figure 2) as part of an air redirecting element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of to modify Stehle’s air vent to utilize Horner’s air redirecting element that includes a curved inner wall portion to allow control of airflow direction using less louvers.
Regarding claim 8, Stehle and Horner as applied to claim 7 further teach the air guiding element includes a static air redirecting member (Horner 70).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehle (US 2020/0290432 A1) as applied to claim 1 above, and further in view of Jauch-Paganetti (DE 198 07 259 A 1).
Regarding claim 9, Stehle as applied to claim 1 discloses the mesh over the outlet can extend across the entire dashboard (Stehle [0013]).
Stehle is silent regarding the mesh covering other devices that include an outlet.
However, Jauch-Paganetti teaches an air vent (Jauch-Paganetti 4) adjacent to a speaker (Jauch-Paganetti 50) with a single mesh (Jauch-Paganetti 28) that covers both the vent outlet and the speaker outlet (see Jauch-Paganetti figure 4) to dampen the sound of airflow from the vent and serve as a protective grille for the speaker.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stehle’s air vent design to incorporate an adjacent speaker with the mesh panel extending over the speaker to provide an improved visual design with a single visible mesh grille for both ventilation and the speaker.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehle (US 2020/0290432 A1) as applied to claim 12 above, and further in view of Jauch-Paganetti (DE 198 07 259 A 1).
Regarding claim 13, Stehle as applied to claim 12 is silent regarding the air vent assembly being located adjacent to another device with an outlet covered by the mesh.
However, Jauch-Paganetti teaches an air vent (Jauch-Paganetti 4) adjacent to a speaker (Jauch-Paganetti 50) with a single mesh (Jauch-Paganetti 28) that covers both the vent outlet and the speaker outlet (see Jauch-Paganetti figure 4) to dampen the sound of airflow from the vent and serve as a protective grille for the speaker.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stehle’s air vent design to incorporate an adjacent speaker with the mesh panel extending over the speaker to provide an improved visual design with a single visible mesh grille for both ventilation and the speaker.
Regarding claim 14, Stehle and Jauch-Paganetti as applied to claim 13 teach the further device is a speaker (Jauch-Paganetti 50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albin et al. (US 2016/0152116 A1) teaches a vehicle air vent comprising a curved duct portion, Herzer (GB 2486949 A) teaches a ventilation nozzle with a speaker, Orr (US 2007/0129001 A1) teaches an air vent comprising a curved grille.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762